DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (EP 0470361).
In Reference to Claim 1
(See Koenig, Figure as annotated by Examiner below)
Koenig et al. (Koenig) discloses:
	An exhaust-gas tract for a motor vehicle (See Koenig, Paragraph [0027]), wherein the exhaust-gas tract comprises: 
an exhaust-gas burner (11) having an air inlet connection (40) through which air is introduced into the exhaust-gas burner (11), wherein the air inlet connection (40) has (i) a connection piece (42), (ii) a check valve (56) arranged in the connection piece (42) that is configured for closing the connection piece (42), and (iii) an air inlet flange (A) that connects the connection piece (42) to a combustion chamber (21) of the exhaust-gas burner (11) and seals off the combustion chamber (21). (See Koenig, Paragraphs [0029]-[0031] & Claim 4).

    PNG
    media_image1.png
    784
    1104
    media_image1.png
    Greyscale


In Reference to Claim 2
(See Koenig, Figure as annotated by Examiner above)
Koenig discloses:
	wherein the air inlet flange (A) is a turned part or deep-drawn part and/or the connection piece (42) is a turned part or deep-drawn part. 
Koenig discloses the air inlet flange and/or the connection piece. (See claim 1 rejection above). The limitation of the inlet flange and/or the connection piece “is a turned part or deep-drawn part” is being treated as a product by process limitation. Product-by-process claims are limited ONLY to the structure implied by the cited steps, NOT to the manipulation of the recited steps. It has been held that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable, even though the prior product was made by a different process, and the burden shifts to the applicant to show an unobvious difference. (See MPEP 2113).

In Reference to Claim 12
(See Koenig, Figure as annotated by Examiner above)
Koenig discloses:
	A motor vehicle having the exhaust gas-tract as claimed in claim 1. (See Koenig, Paragraph [0027] & the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (EP 0470361) in view of Yamamoto (US 3,871,175).
In Reference to Claim 3
Koenig discloses the claimed invention except:
	wherein the check valve includes a valve housing and a bell-shaped valve disk, wherein the valve disk is pressed against the valve housing in order to close the check valve. 
Yamamoto (Yama) discloses an air valve for a gas burner. (See Yama, Column 6, Lines 27-32). Yama discloses a check valve (49a) arranged in a connection piece (i.e.-air pipe) that is configured for closing the connection piece. (See Yama, Figure 6, Column 6, Line 62 – Column 7, Line 20). Yama additionally discloses the check valve includes a valve housing and a bell-shaped valve disk, wherein the valve disk is pressed against the valve housing in order to close the check valve. (See Yama, Column 7, Lines 6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the check valve of Yama as the check valve of Koenig, as both references are directed towards engine exhaust systems with secondary air valves. One of ordinary skill in the art would have recognized that the valve of Yama would have been a simple substitution of one known valve for another that would achieve the predictable result of accurately supplying air to the combustion chamber. Additionally, one of ordinary skill in the art would have recognized that the valve of Yama would have allowed for accurate reliable operation in a high temperature environment. (See Yama, Column 2, Lines 5-12).

In Reference to Claim 4
The Koenig-Yama combination discloses:
wherein the valve disk has a first sealing surface that is configured to seal against a second sealing surface of the valve housing in order to close the check valve. (See Yama, Column 7, Lines 6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the check valve of Yama as the valve of Koenig, as both references are directed towards engine exhaust systems with secondary air valves. One of ordinary skill in the art would have recognized that the valve of Yama would have been a simple substitution of one known valve for another that would achieve the predictable result of accurately supplying air to the combustion chamber. Additionally, one of ordinary skill in the art would have recognized that the valve of Yama would have allowed for accurate reliable operation in a high temperature environment. (See Yama, Column 2, Lines 5-12).
The Examiner notes that the top surface of the valve disk and the bottom surface of the house are the respective sealing surfaces.

In Reference to Claim 6
The Koenig-Yama combination discloses:
	wherein the valve housing is a turned part, and wherein the second sealing surface is finely turned.
The Koenig-Yama combination discloses the valve housing and the second sealing surface. (See claim 1 rejection above). The limitation of the valve housing “is a turned part” and the second sealing surface “is finely tuned” is being treated as a product by process limitation. Product-by-process claims are limited ONLY to the structure implied by the cited steps, NOT to the manipulation of the recited steps. It has been held that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable, even though the prior product was made by a different process, and the burden shifts to the applicant to show an unobvious difference. (See MPEP 2113).

In Reference to Claim 9
The Koenig-Yama combination discloses:
wherein the valve disk is a pressed part or deep-drawn part and the first sealing surface is ground.
The Koenig-Yama combination discloses the valve disk and the first sealing surface. (See claim 1 rejection above). The limitation of the valve disk “is a pressed part” and the first sealing surface “is ground” is being treated as a product by process limitation. Product-by-process claims are limited ONLY to the structure implied by the cited steps, NOT to the manipulation of the recited steps. It has been held that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable, even though the prior product was made by a different process, and the burden shifts to the applicant to show an unobvious difference. (See MPEP 2113).

In Reference to Claim 10
The Koenig-Yama combination discloses:
wherein neither the first sealing surface nor the second sealing surface has a rubber coating for sealing provided thereon, wherein the first sealing surface and/or the second sealing surface are manufactured from metal. (See Yama, Column 5, Lines 5-9 & Column 7, Lines 16-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the check valve of Yama as the valve of Koenig, as both references are directed towards engine exhaust systems with secondary air valves. One of ordinary skill in the art would have recognized that the valve of Yama would have been a simple substitution of one known valve for another that would achieve the predictable result of accurately supplying air to the combustion chamber. Additionally, one of ordinary skill in the art would have recognized that the valve of Yama would have allowed for accurate reliable operation in a high temperature environment. (See Yama, Column 2, Lines 5-12).

In Reference to Claim 11
The Koenig -Yama combination discloses:
	wherein the check valve is clipped into the air inlet connection, and wherein the check valve is configured to be removed from the air inlet connection in a nondestructive fashion. (See Yama, Column 4, Lines 51-60 w/respect to coupling and connection shown in Figures 3 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the check valve of Yama as the valve of Koenig, as both references are directed towards engine exhaust systems with secondary air valves. One of ordinary skill in the art would have recognized that the valve of Yama would have been a simple substitution of one known valve for another that would achieve the predictable result of accurately supplying air to the combustion chamber. Additionally, one of ordinary skill in the art would have recognized that the valve of Yama would have allowed for accurate reliable operation in a high temperature environment. (See Yama, Column 2, Lines 5-12).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (EP 0470361) in view of Yamamoto (US 3,871,175), further in view of Bertling et al. (US 5,301,504).
In Reference to Claim 5
The Koenig-Yama combination discloses the claimed invention except:
	wherein a rubber coating for sealing is arranged on the first sealing surface and/or on the second sealing surface.
	Bertling et al. (Bert) discloses a secondary air valve for an engine system. (See Bert, Abstract). Bert discloses utilizing a rubber coating on the valve seat. (See Bert, Column 5, Lines 39-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rubber coating on the valve seat of the Koenig-Yama combination as both references are directed towards secondary air valves. One of ordinary skill in the art would have recognized that a rubber coating would have allowed for a more effective sealing and less chatter when actuating. (See Bert, Column 5, Lines 39-58).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (EP 0470361) in view of Yamamoto (US 3,871,175), further in view of Shows (US 4,392,347).
In Reference to Claim 7
The Koenig-Yama combination discloses:
	wherein the check valve is preloaded into a closed position by a spring (See Yama, Column 7, Lines 6-15)
The Koenig-Yama combination discloses the claimed invention except:
wherein the preload is adjustable by a threaded nut.
Shows discloses a spring operated air valve. (See Shows, Abstract). Shows discloses an adjustable preload stem of the air valve. (See Shows, Column 3, Lines 48-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the spring of the Koenig-Yama combination adjustable, as both references are directed towards spring operated air valves. One of ordinary skill in the art would have recognized that an adjustable preload spring valve would allow for easy optimization of the opening force of the air valve. (See Shows, Column 3, Lines 48-61).

Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein the check valve has a guide rod for guiding the valve disk between an open position of the check valve and a closed position of the check valve, wherein the guide rod is mounted on a support on the connection piece, wherein the support is arranged on a conically shaped support holder of the connection piece”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 13 May 2022, with respect to the rejection(s) of claim(s) 1-7 and 9-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koenig et al. (EP 0470361).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oishi shows a device within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746